Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to an attenuated derivative of an invasive pathogenic microorganism.  See also Species Election requirement.
Group II, claim(s) 15, drawn to a method of eliciting an immune response against Brucella.  See also Species Election requirement.
The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of WO2018/124393 A1; reference provided by Applicants.  Regarding claim 1, the reference teaches an attenuated derivative of an invasive pathogenic microorganism (para [0008] English translation “Provided are mixtures of attenuated Salmonella mutants"; note, citations are from English translation) that comprises an expression construct engineered to synthesize two or more Brucella proteins, the expression construct comprising two or more polynucleotide sequences each encoding at least one of the two or more Brucella proteins (para [0007] English translation "the present inventors have not only enhanced the immune response due to the vaccine but also prevented brucellosis and salmonellosis at the same time, four antigens derived from Brucella abottus (BLS, Omp19, PrpA and SOD). ) Was cloned into a recombinant vector for a live vaccine containing a Bla signal sequence, respectively, and transformed into a Salmonella strain tacking the O-antigen of LPS"), 
Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of groups I-II do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In claim 9, Applicants must elect the specific proteins for the attenuated microorganism, e.g., Omp22 and Tf; Bp26 and BtuB, etc.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-8, 10-15.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/29/22